Citation Nr: 1500259	
Decision Date: 01/06/15    Archive Date: 01/13/15

DOCKET NO.  12-15 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a plot or interment allowance.

2.  Entitlement to a nonservice-connected burial allowance.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

The Veteran had active service from November 1955 to November 1958.  His DD Form 241 shows that he also had three years, one month, and 16 days of other service, for total active service of six years, one month, and 16 days.  The Veteran died in October 2008.  The appellant is his sister.

This matter comes before the Board of Veterans' Appeals (Board) from an administrative decision which denied a plot or interment allowance and a nonservice-connected burial allowance.  The appellant's July 2009 notice of disagreement specified only the issue of entitlement to a plot or interment allowance.

The issue of entitlement to a nonservice-connected burial allowance is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran died and was buried in October 2008.

2.  The Veteran was buried at Quantico National Cemetery.


CONCLUSION OF LAW

The criteria for entitlement to a plot or interment allowance have not been met.  38 U.S.C.A. § 2303 (West 2014); 38 C.F.R. § 3.1600 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a)(2014).

In this case, VCAA notice is not required because the issue presented involves a claim that cannot be substantiated as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the evidence is dispositive the Board should deny the claim on the ground of the lack of legal merit or the lack of entitlement under the law).  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Analysis

The law provides for the payment of plot or interment allowance in certain circumstances.  For a claim filed on or after December 16, 2003, entitlement to a plot or interment allowance is subject to the following conditions: (1) the deceased veteran is eligible for burial in a national cemetery; (2) the veteran is not buried in a national cemetery or other cemetery under the jurisdiction of the United States; and (3) the applicable further provisions of 38 C.F.R. § 3.1600 and §§ 3.1601 through 3.1610 [that is, a plot allowance is not precluded by any other provision of 38 C.F.R. § 3.1600 or by 38 C.F.R. §§ 3.1601-3 .1610].  See 38 U.S.C.A. § 2303(b); 38 C.F.R. § 3.1600(f)(1).

Here, the Veteran is considered to have been a 'veteran' for VA purposes such that he was eligible to have been buried in a national cemetery (see 38 C.F.R. § 38.620(a)).  Moreover, the record reflects that the Veteran was, in fact, buried at a national cemetery.  The appellant's application for benefits clearly states that the Veteran was buried at Quantico National Cemetery, and the itemization from the funeral home supports this.  Consequently, the Board finds that the legal requirements for entitlement to a plot or interment allowance have not been met, as element (2) requires that the Veteran is not buried in a national cemetery. 


ORDER

Entitlement to a plot or interment allowance is denied.


REMAND

The appellant's December 2008 claim also included the issue of entitlement to a nonservice-connected burial allowance.  The Board acknowledges that the notice of disagreement (NOD) submitted by the appellant's representative did not include this issue; however, on review of the record as a whole, it appears that it was in fact the appellant's intent to appeal this issue as well as the issue of entitlement to a plot or interment allowance.  In particular, she was seeking reimbursement for the expenses, and should not be penalized for not knowing the alternative routes to such reimbursement.  The filing of a NOD places a claim in appellate status.  Therefore, a statement of the case regarding this issue must be issued to the appellant.  As such, this issue must be remanded.  Manlincon v. West, 12 Vet. App. 239, 240- 41 (1999).

In light of the above discussion, the Board has determined that additional action is required.  Accordingly, the case is REMANDED for the following:
 
Issue the appellant a statement of the case on the issue of entitlement to a nonservice-connected burial allowance pursuant to 38 C.F.R. § 19.26 (2014).  If the appellant perfects her appeal by submitting a timely and adequate substantive appeal, then the AOJ should return the claim to the Board for the purpose of appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


